     Case 3:19-cv-01935-K Document 36 Filed 02/18/20             Page 1 of 12 PageID 647



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ANDREA CODY, TRAEVION LOVE,
BRITTANY BURK, and DANA
WHITFIELD, individually and on behalf of
all others similarly situated,
                                                             CASE NO. 3:19-cv-1935-K
         Plaintiffs,
                                                                   CLASS ACTION
v.

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY and ALLSTATE
COUNTY MUTUAL INSURANCE
COMPANY,

         Defendants.

              DEFENDANTS’ REPLY IN SUPPORT OF THEIR RULE 12(b)(6)
                   MOTION TO DISMISS AND BRIEF IN SUPPORT

        Defendants (“Allstate”) file this Reply and Brief in Support of Their Rule 12(b)(6)

Motion to Dismiss (“Reply”).

                                     I.     INTRODUCTION

        Plaintiffs contend that the actual cash value (“ACV”) includes “sales tax and title fees,

registration fees, safety inspection fees and emission inspection fees[.]” Plaintiffs’ Response

(“Resp.”) 1. Their arguments fail. The unambiguous policy language under Texas law establishes

that ACV for a total-loss automobile is its fair market value (as personalty with an ascertainable

market value), and is not—as Plaintiffs contend—replacement costs, including sales tax and fees.

        The policy is clear on its face under Texas law. P. Bordages-Account B., L.P. v. Air

Prods., L.P., 369 F. Supp. 860, 866 (E.D. Tex. 2004). Plaintiffs’ arguments strive to create

confusion by referring to unrelated cases involving distinguishable policy coverage and policy

language and other states’ laws. If any Texas law supported their position that total-loss


                                                1
     Case 3:19-cv-01935-K Document 36 Filed 02/18/20               Page 2 of 12 PageID 648



automobile coverage under this policy includes tax and fees, Plaintiffs certainly would have cited

to it. But no Texas law supports their contention. As a result, their claims should be dismissed.

                                         II.    ARGUMENT

A.        Plaintiffs’ argument that Texas law “firmly establishe[s]” that the ACV of a total
          loss automobile “equals replacement cost minus depreciation” is clearly incorrect

        i.       Plaintiffs unsuccessfully assert that Allstate has a “burden of proof placed on
                 them” in the contract interpretation issue that governs the Motion to Dismiss

          Plaintiffs argue that Allstate “cannot meet a burden of proof placed on them at the

pleadings stage of the litigation” and that “Allstate must demonstrate that Plaintiffs seek amounts

exceeding the vehicle’s ACV.” Resp. 5–6, 11. But the contractual interpretation issue before the

Court in this Motion to Dismiss does not involve a burden of proof or require evidentiary

support, but instead is a legal issue for the Court to properly decide at the motion to dismiss

stage.1 Plaintiffs’ cited case—Ayoub v. Chubb Lloyds Ins. Co., 641 Fed. Appx. 303, 307 (5th Cir.

2016)—concerns the factual issue of whether particular damage was covered or excluded given

the circumstances under a policy. In contrast, this case involves whether, as matter of law, the

meaning of the unambiguous policy language under Texas law defeats Plaintiffs’ claims. Hishon

v. King & Spalding, 467 U.S. 69, 73 (1984); Sonnier, 509 F.3d at 676.

       ii.       Texas law is firmly established that ACV for a total-loss vehicle is market
                 value with no reference to replacement cost

          Texas courts have consistently recognized the distinction in calculating ACV for personal

property that has a market value—such as Plaintiffs’ total-loss vehicles—and other destroyed

property that lacks a market value. See Crisp v. Sec. Nat’l Ins. Co., 369 S.W.2d 326, 328–30

(Tex. 1963). Plaintiffs however, in striving to prove Allstate must pay sales tax and fees,


1
  Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 893 (Tex. 2017); Am. Mfrs. Mut. Ins. Co. v.
Schaefer, 124 S.W.3d 154, 157 (Tex. 2003); see Sonnier v. State Farm Mut. Auto. Ins. Co., 509
F.3d 673, 674-77 (5th Cir. 2007).

                                                  2
    Case 3:19-cv-01935-K Document 36 Filed 02/18/20                Page 3 of 12 PageID 649



inaccurately conflate Texas courts’ purposeful distinction in the ACV measurement for different

types of property into one standard: that ACV “equates” to replacement cost minus depreciation.2

       “Actual cash value for marketable chattels, for which market value can be determined, is

market value.”3 Mew v. J & C Galleries, Inc., 564 S.W.2d 377, 377 (Tex. 1978); Hartford Ins.

Co. v. Jiminez, 814 S.W.2d 551, 552 (Tex. App.—Houston [1st Dist.] 1991, no writ) (for total-

loss automobile, “[t]he measure of damages to property that is totally destroyed is its reasonable

market value when destroyed”); Agricultural Workers Mut. Auto. Ins. Co. v. Dawson, 424

S.W.2d 643, 645 (Tex. App.—Tyler 1968, no writ) (if car is a “total loss” then “the insured is

entitled to the ‘actual cash value’ of the car, measured by the difference in the car’s market value

immediately before and immediately after the collision”). “When the market value of such

property cannot be determined, or it is inadequate, then resort may be had to other factors to

determine actual cash value.”4 Mew, 564 S.W.2d at 377. In Crisp, the Texas Supreme Court held

that “clothing and personal effects have no market value in the ordinary meaning of that term”

and—significantly for this case—“replacement costs do not afford a fair test” because “this

measure might represent an economic gain to the insured quite aside from the difficulty of

application and proof” in light of obsolescence, change of style, or fashion. 369 S.W.2d at 328–



2
  Resp. 5-6. Further undermining Plaintiffs’ position, Plaintiffs’ proposed “replacement cost
minus depreciation” model for ACV contravenes their pleading for the full amount of tax and
fees. They do not propose to depreciate sales tax or fees, which a replacement cost minus
depreciation model requires. Am. Complaint ¶ 44; Tolar v. Allstate Tex. Lloyd’s Co., 772 F.
Supp. 2d 825, 831–32 (N.D. Tex. 2011) (not requiring full payment of sales tax on top of ACV).
3
  Waples-Platter Co. v. Comm. Standard Ins. Co., 294 S.W.2d 375, 376–77 (Tex. 1956); Tex.
Farm Bur. Mut. Ins. Co. v. Wilde, 385 S.W.3d 733, 737–38 (Tex. App.—El Paso 2012, no pet.);
see Lowery v. Fid. Nat’l Prop. & Cas. Ins. Co., 805 F.3d 204, 210 (5th Cir. 2015) (in Texas, “fair
market value” “is considered the leading indicator” of ACV).
4
  12 COUCH ON INSURANCE § 175.24 (“[T]here is a priority of rules to determine actual cash value
as follows, (1) where market value is easily determined, actual cash value is market value, (2) if
there is no market value, replacement or reproduction cost may be used, (3) failing the other two
tests, any evidence tending to formulate a correct estimate of value may be used.”).

                                                 3
    Case 3:19-cv-01935-K Document 36 Filed 02/18/20              Page 4 of 12 PageID 650



30. As a result, the measure of recovery for clothing and personal effects is the “actual cash

value or worth of articles to the owner.” Id. at 328.

       Plaintiffs do not contend that their total-loss automobiles do not have a market value.

Instead, they improperly disregard the clear method to determine ACV for personalty with a

market value under Texas law (which is cash market value with no reference to replacement

costs) and inaccurately contend that “ACV of the total loss insured vehicle[s] includes costs

which will necessarily be incurred in replacing the vehicle.” Resp. 10. In their effort to promote

the inapplicable replacement cost measurement, Plaintiffs cite cases—Ghoman, Tolar, and

Greenspoint—which Plaintiffs claim are “directly on point.” Resp. 7. But they involve the

distinctive ACV measurement that applies to real property—which is distinct from valuation of

personalty (such as a total-loss automobile) which has a readily accessible market value.5

       For example, Ghoman v. New Hampshire Insurance Co., 159 F. Supp. 2d 928, 930 (N.D.

Tex. 2001), concerned damages to a Howard Johnson hotel under a commercial property

insurance policy. In determining the ACV or fair market value for this real property claim, the

court looked to Religious of the Sacred Heart of Texas v. City of Houston, 836 S.W.2d 606, 615–

16 (Tex. 1992), which concerned the valuation of condemned real property. Ghoman, 159 F.

Supp. 2d 934; Sacred Heart described that in The Appraisal of Real Estate by the American

Institute of Real Estate Appraisers, “an appraiser studies a property from three different

viewpoints”: 1. comparable sales, 2. the cost to repair or replace less depreciation, or 3. the



5
  Strangely, Plaintiffs criticize Allstate for “[c]onspicuously” not citing Ghoman, Greenspoint,
and Tolar in its amended Motion to Dismiss. Resp. 7. Allstate’s originally-filed Motion
distinguished Ghoman and Tolar, which Plaintiffs cited in their original complaint “in an attempt
to support their argument that actual cash value means replacement cost less depreciation.”
Original Motion 14–15; see Complaint 5. Plaintiffs omitted citation to Ghoman and Tolar in
their amended complaint. See Plaintiffs’ Am. Complaint. Because Plaintiffs no longer relied on
Ghoman and Tolar, Allstate did not address those cases in its Amended Motion.

                                                  4
    Case 3:19-cv-01935-K Document 36 Filed 02/18/20                Page 5 of 12 PageID 651



income capitalization approach. 836 S.W.2d at 615–16. Ghoman relied on this three-part test

from Sacred Heart to determine ACV for the real property at issue. 159 F. Supp. 2d at 934. But

“[t]he Texas Supreme Court’s discussion regarding market value” in Sacred Heart “was only in

relation to condemnation—there is no indication its holding was intended to apply to personal

property, such as automobiles.”6 As recently concluded in Singleton, “the Court is unpersuaded

that a rule of law created for unique or special property with a limited market should be applied

to the automobile market, which has a large market of comparable sales.” Id. at p. 8.

       Similarly, both Greenspoint and Tolar concern insured real property—and thus the ACV

valuation methods described by Ghoman—rather than a total-loss vehicle that has a readily

accessible market value. Greenspoint Investors, Ltd. v. Travelers Lloyds Insurance Co., No. H-

10-4057, 2015 WL 965730, at *1, 3 (S.D. Tex. Mar. 3, 2015), involved consideration of whether

“ACV may be determined without consideration of the actual cost of a repair” under a policy

insuring an office building. The replacement cost policy provided “the option to elect either

replacement cost or actual cash value (“ACV”) for damage to the insured property if it chose not

to replace or repair the damaged property.” Id. at *4. The Greenspoint court relied on Ghoman—

and noted that Ghoman relied on Sacred Heart (the condemned real property case)—to conclude

that calculating ACV, which is fair market value, “may be determined by looking at comparable

sales, income capitalization, or the cost of repair or replacement less depreciation.” Id. The court

noted, “[t]he Ghoman court applied the third option, ‘repair or replacement costs less

depreciation’ in determining the amount of the insured’s loss.” Id. Likewise, Tolar, 772 F. Supp.

2d at 828, concerned coverage under a homeowner’s insurance policy. In this real property case,



6
  Singleton v. Elephant Ins. Co., No. 6:19-cv-00200-ADA, at p. 7 (W.D. Tex. May 10, 2019)
(granting rule 12(b)(6) motion to dismiss on insureds’ claims that ACV included sales tax and
fees under policy and Texas law), appeal docketed, No. 19-50470 (5th Cir. May 23, 2019).

                                                 5
    Case 3:19-cv-01935-K Document 36 Filed 02/18/20               Page 6 of 12 PageID 652



the court cited to Ghoman for the proposition that “Texas courts have defined the term ‘actual

cash value’ as ‘repair or replacement costs less depreciation.’” Id. at 831.7 Clearly, these cases

provide no basis to detract from long-standing Texas law concerning the valuation of personalty.

        Plaintiffs inaptly argue that Allstate’s cited authorities “do not address” whether

replacement costs are included in the ACV for a total-loss vehicle (Resp. 9);8 Allstate’s

authorities clearly delineate that only the actual cash market value is included and replacement

costs are irrelevant.9

        Plaintiffs reflect their misconstruction of Texas law by stating that the determinative

“question is not how ACV is literally defined.” (Resp. 10) Texas law clearly dictates that the

definition of ACV for various types of property (personalty with a market value, personal goods,

or real estate) varies and determines whether a “replacement cost” definition applies. All of

Plaintiffs’ cited cases support this.10 Under Texas law, the ACV for a total-loss automobile is the

fair market value of the vehicle (and replacement costs do not apply because there is a market

value for the vehicle). Consequently, the answer to what Plaintiffs claim is the central question—

whether, for a total-loss automobile, “ACV is interpreted to include consideration of necessary

replacement costs” (Resp. 10)—is clearly no.



7
  Triple S Props. Inc. v. St. Paul Surplus Lines Ins. Co., No. 3:08-CV-796-O, 2010 WL 3911422,
at *6 (N.D. Tex. 2010), is also inapplicable, involving “the accepted real estate appraisal
methods for establishing the fair market value of real estate,” citing Ghoman and Sacred Heart.
8
  Further, Plaintiffs incongruously state that some of Allstate’s authorities do not concern total-
loss valuation (Resp. 9–10) when Allstate cited them for other legal principles, including fair
market value’s legal definition and coverage under unambiguous policy terms. Motion 11, 13.
9
   See also Queen Ins. Co. v. Dominquez, 426 S.W.2d 286, 288 (Tex. Civ. App.—San Antonio
1968), ref’d on other grounds, 434 S.W.2d 340 (Tex. 1968); Stuyvesant Ins. Co. v. Driskill, 244
S.W.2d 291, 292–93 (Tex. Civ. App.—Fort Worth 1951, no writ).
10
   Plaintiffs cite Adams v. State Farm Mut. Auto. Ins. Co., 264 S.W.3d 424, 428–29 (Tex. App.—
Dallas 2008, pet. denied), as upholding a jury’s ACV determination “which included” taxes and
fees, but Adams instead held a settlement document including taxes and fees was “some
evidence” of a car’s fair market value.

                                                6
     Case 3:19-cv-01935-K Document 36 Filed 02/18/20               Page 7 of 12 PageID 653



      iii.   Plaintiffs’ cited out-of-state cases and extrinsic evidence are inapplicable

         Plaintiffs’ cited cases from other states involve markedly distinguishable law from Texas

and distinguishable policy language.11 Further, Plaintiffs provide no cited authority concerning

Texas Department of Insurance supposed definitions. (Resp. 9).

B.       Plaintiffs’ argument that they are entitled to recover sales tax and fees as
         replacement costs even if ACV equates to market value lacks merit

         Plaintiffs incorrectly propose that the Texas Transportation Code and Texas Tax Code

statutes Allstate cites (Motion 14) do not apply because the (real estate ACV) cases Ghoman,

Tolar, and Triple S dictate “consideration of replacement cost.” Resp. 11. As discussed above,

these inapposite cases do not pertain to the calculation of ACV for a total-loss vehicle.

         Further, Plaintiffs cite to the “well-functioning market” language in Lowery v. Fidelity

National Property & Casualty Insurance Co., 805 F.3d 204, 210 (5th Cir. 2015). Resp. 11–12.

But Lowery supports Allstate’s argument because it concerns replacement cost valuation of the

value “of a residential property[.]” Id. at 210 (concerning federal flood insurance program under

federal common law and broad evidence rule). In addition, Plaintiffs assertion that the legal

definition of ACV for a total-loss vehicle is a “factual question” fails under clear Texas law.12

Likewise, Plaintiffs’ assertion that Allstate must establish which valuation method used in the

11
   See, e.g., Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305 (11th Cir. 2008) (mobile home
policy ACV as “cost to repair or replace property with new materials of like kind and quality,
less allowance for physical deterioration and depreciation”); Ostendorf v. Grange Indem. Ins.
Co., No. 2:19-CV-1147, 2020 WL 134169, at *3 (S.D. Ohio Jan. 13, 2020) (in Ohio, ACV
defined “as either market value at the time of the accident or the replacement cost of the vehicle
minus depreciation” and Ohio statute requiring replacement cost for total-loss vehicle); Carter v.
Amica Mut. Ins. Co., No. 17-cv-02156-RM, 2018 WL 3093320, at *7 (D. Colo. June 22, 2018),
report and recommendation adopted, 2018 WL 4368668 (D. Colo. July 11, 2018) (Colorado
statute requiring insurer to pay fees related to total loss vehicle); Roth v. GEICO Gen. Ins. Co.,
No. 16-62942-Civ, 2018 WL 3412852, at *3 (S.D. Fla. June 14, 2018) (ACV in policy as
“replacement cost of the auto” minus “depreciation or betterment”); Lukes v. Am. Family Mut.
Ins. Co., 455 F. Supp. 2d 1010, 1015 (D. Ariz. 2006) (ACV under policy as “cost to repair or
replace covered property” minus “physical deterioration and depreciation”).
12
   See Waples, 294 S.W.2d at 376–77; Jiminez, 814 S.W.2d at 552; Dawson, 424 S.W.2d at 645.

                                                 7
     Case 3:19-cv-01935-K Document 36 Filed 02/18/20              Page 8 of 12 PageID 654



real estate appraisal context applies (Resp. 12) also fails; such real estate appraisal evaluation

methods are inapposite to the ACV for personal property.

C.      Clear Texas authority refutes Plaintiffs’ “indemnification” arguments

        As Allstate argued in its Motion (pp. 16–18), Plaintiffs’ argument that an ACV payment

under the policy should include sales tax and fees because “payment of ACV requires

indemnity” (Resp. 14–15) misconstrues Texas law. First, Plaintiffs’ policy clearly distinguishes

“actual cash value” and cost to “repair” or “replace.” See Motion 9–10, 16–18. Texas courts have

refused to conflate value and replacement.13 Instead of focusing on the policy language under

Texas law, Plaintiffs argue that ACV is “pure indemnity” and Allstate did not “promis[e] less

than ACV and thus less than indemnity.” Resp. 14, 16. This entirely contravenes the terms of the

policy and Texas law, which provide that ACV of a total loss vehicle (which has a readily

ascertainable market value) is its cash market value—and replacement costs do not play a part.

        Further, Plaintiffs’ cited “indemnification” cases concern the “indemnification” of the

insured through the value the insured receives for insured property—not appending extra

categories of costs (like taxes and fees) not contemplated by the policy terms. Plaintiffs’

authorities repeatedly concern the distinction between valuation (and thus recovery) under

replacement cost policies versus ACV policies or avoiding paying double recovery.14 Plaintiffs

cite no Texas authorities supporting its argument that ACV is “pure indemnity.”15

        Further, Plaintiffs misapply Schafer. They argue that Schaefer confirms their position that

13
   Schaefer, 124 S.W.3d at 161–62; Carlton v. Trinity Univ. Ins. Co., 32 S.W.3d 454, 464 (Tex.
App.—Houston [14th Dist.] 2000, pet. denied).
14
   See Lowery, 805 F.3d at 207–08; Bradley v. Allstate Ins. Co. , 620 F.3d 509, 521 (5th Cir.
2010); Safeco Ins. Co. of Indiana v. Gregory, No. A-14-CA-074-SS, 2014 WL 4103920, at *2, 4
(W.D. Tex. Aug. 18, 2014).
15
    Only one Texas case refers to the term “pure indemnity,” and does so quoting an Indiana
Supreme Court decision comparing ACV policies with replacement cost policies.
Commonwealth Lloyd’s Ins. Co. v. Thomas, 678 S.W.2d 278, 292 (Tex. App.—Fort Worth 1984,
writ ref’d n.r.e.) (quoting Travelers Indem. Co. v. Armstrong, 442 N.E.2d 349, 352 (Ind. 1982)).

                                                 8
     Case 3:19-cv-01935-K Document 36 Filed 02/18/20               Page 9 of 12 PageID 655



they should recover taxes and fees for their total-loss vehicles because Schaefer “(at least

implicitly) confirms” that “ACV is ‘pure indemnity.’” Resp. 14–16. But Schaefer concluded that

to read “repair or replace” language in the policy to include diminished value—as Schaefer

argued—would render meaningless the language that the insured is entitled to the “lesser of”

ACV or the amount necessary to repair or replace the vehicle. 124 S.W.3d at 158. The Shaefer

court did not equate “actual cash value” with “indemnity” as Plaintiffs allege. Rather, the Court’s

only holding with respect to indemnity is—as stated in Allstate’s Motion (p. 17)—that first party

collision coverage, instead of indemnifying against all loss, is “expressly bounded by the

policy’s Limit of Liability and Payment of Loss provisions.” Id. at 161.

D.      The fees Plaintiffs seek are not “part of the vehicle’s insurable value”

        As Allstate argued with supporting statutory authorities in its Motion (pp. 18–21), the

fees Plaintiffs seek are not—as Plaintiffs assert—“part of the vehicle’s insurable value[.]” Resp.

17. First, because the ACV measurement for a total-loss vehicle under Texas law is not

replacement cost, Plaintiffs’ argument that these fees are part of ACV because they are “costs

necessary to replace the property” (Resp. 17) fails.16 Also, Plaintiffs incorrectly contend that

Allstate “argues only that the statutes in question do not reference the purchase of a vehicle.”

Resp. 17. Instead, Allstate clearly established that the statutory provisions governing these fees

do not concern vehicle valuation, purchase, or the “purchased replacement of a total loss

vehicle.” Motion 18–19; Am. Complaint ¶30. Further, the fact that Allstate’s pays some

Plaintiffs’ fees as a business policy but not as a legal requirement is irrelevant for this Motion to

Dismiss because payment alone does not create coverage where none exists. Motion 12–13 n.9.

E.      The policy interpretation issue in this case is inherently a legal issue properly
        decided by a 12(b)(6) motion to dismiss

16
  Plaintiffs cite inapplicable authority: Murmur Corp. v. Bd. of Adjustment of City of Dallas, 718
S.W.2d 790, 795–96 (Tex. App.—Dallas 1986, writ ref’d n.r.e.) (concerning a city ordinance).

                                                 9
     Case 3:19-cv-01935-K Document 36 Filed 02/18/20                   Page 10 of 12 PageID 656



         Plaintiffs contend that “dismissal at this stage of the pleadings would be inappropriate”

because “replacement costs” are “a question for the factfinder.” Resp. 18. But the question is

not—as in Plaintiffs’ cited authority, Ayoub, 641 Fed. Appx. at 310–11—what evidence is

sufficient to establish ACV for personal effects with no market value. Rather, the issue before

the Court is interpretation of the policy terms concerning ACV and whether they include sales

tax and fees. Such an interpretation of insurance policy terms is clearly a matter of law properly

decided at the motion to dismiss stage. See Sonnier, 509 F.3d at 674–77. Further, Plaintiffs

incongruously argue that a court “must resolve all ambiguities in the contract in [p]laintiffs’

favor” (Resp. 19) and yet assert that “Texas law unambiguously defines ACV”.17 Resp. 4.

F.       Because Allstate has established that Plaintiffs’ complaint fails “to state a claim
         upon which relief can be granted,” rule 12(b)(6) requires dismissal of the case

         Plaintiffs conclusively state that, “[b]ecause the contract claim should not be dismissed,”

“the Prompt Payment Act follows form, and should also not be dismissed.” Resp. 16–17. But

because the unambiguous terms of the policy clearly establish that (1) Allstate did not breach the

policy contract and (2) as a result, did not violate the prompt payment of claims statute,

Plaintiffs’ complaint fails “to state a claim upon which relief can be granted.”18 FED. R. CIV. .P.

12(b)(6). As a result, Plaintiffs’ complaint must be dismissed.

                                           III. PRAYER

         Based upon the foregoing, Allstate respectfully requests that the Court grant its Motion to

Dismiss, dismiss each of Plaintiffs’ claims with prejudice, and grant such other and further relief,

at law or equity, to which it may show itself to be justly entitled.

17
   Further, Plaintiffs’ claim “market value is itself a question of fact” (Resp. 19) but their
authorities concern the distinguishable issue that the amount of market value is a question of fact.
18
   Singleton., No. 6:19-cv-00200-ADA, did not, as Plaintiffs assert, hold that ‘“paying a claim’ in
the first-party context is ipso facto indemnity[.]” Resp. 17 n.5. Instead, Singleton stated, in
accord with Texas law, the duty to indemnify only requires payment of claims covered by the
policy. Singleton, at *8 n.3; Schaefer, 124 S.W.3d at 161; Carlton, 32 S.W.3d at 465.

                                                  10
Case 3:19-cv-01935-K Document 36 Filed 02/18/20      Page 11 of 12 PageID 657



                           Respectfully submitted,

                           /s/ Roger D. Higgins
                           Roger D. Higgins
                           Texas Bar No. 09601500
                           Mark J. Jung
                           Texas Bar No. 24012934
                           Elizabeth Lee Thompson
                           Texas Bar Number 00788290
                           Ashley B. Pedigo
                           Texas Bar No. 24095731
                           THOMPSON, COE, COUSINS & IRONS, L.L.P.
                           700 N. Pearl Street, 25th Floor
                           Dallas, Texas 75201-2832
                           Telephone: (214) 871-8200
                           Facsimile: (214) 871-8209
                           E-mail: rhiggins@thompsoncoe.com
                           E-mail: mjung@thompsoncoe.com
                           E-mail: lthompson@thompsoncoe.com
                           E-mail: apedigo@thompsoncoe.com

                           ATTORNEYS FOR DEFENDANTS




                                    11
  Case 3:19-cv-01935-K Document 36 Filed 02/18/20               Page 12 of 12 PageID 658



                               CERTIFICATE OF SERVICE

       This is to certify that on this 18th day of February, 2020, a true and correct copy of the
foregoing was delivered to the following counsel of record via E-service:

 Richard D. Daly                                 Angelica Gentile
 John Scott Black                                SHAMIS & GENTILE, P.A.
 DALY & BLACK, P.C.                              14 NE 1st Ave., Suite 1205
 2211 Norfolk Street, Suite 800                  Miami, FL 33132
 Houston, TX 77098                               T: (305) 479-2299
 T: (713) 655-1405                               F: (786) 623-0915
 F: (713) 655-1587                               agentile@shamisgentile.com
 ecfs@dalyblack.com
 rdaly@dalyblack.com
 jblack@dalyblack.com

 Thomas Hamrick                                  Jacob L. Phillips (pro hac vice)
 LAW OFFICE OF THOMAS W. HAMRICK                 Edmund A. Normand (pro hac vice)
 5665 Arapaho, Bldg. 1123                        NORMAND PLLC
 Dallas, Texas 75248                             P.O. Box 1400036
 T: (214) 396-7676                               Orlando, FL 32814-0036
 F: (214) 785-2959                               T: (407) 603-6031
 hamricklaw@gmail.com                            F: (888) 974-2175
                                                 ed@normandpllc.com
                                                 jacob.phillips@normandpllc.com
                                                 service@normandpllc.com
 Christopher J. Lynch, P.A. (pro hac vice)
 HUNTER & LYNCH
 6915 Red Road, Suite 208
 Coral Gables, Florida 33143
 T: (305) 443-6200
 F: (305) 443-6204
 Clynch@hunterlynchlaw.com
 Lmartinez@hunterlynchlaw.com



                                             /s/ Roger D. Higgins
                                             Roger D. Higgins




                                               12
